Order entered September 12, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00421-CR

                            GEVAN KEITH LORING, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-55487-N

                                           ORDER
       On August 27, 2018, we ordered court reporter Velma Lopez to file a true and correct

playable copy of State’s Exhibit #1 – labeled “Body Cam.” The following day, Ms. Lopez filed

a response in which she states she cannot copy and file State’s Exhibit 1 because the DVR that

was admitted into evidence is empty. In light of this, we VACATE our August 27, 2018 order.

       Appellant’s brief is due October 2, 2018.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE